Case 1:21-cv-02005 Document1 Filed 07/23/21 USDC Colorado Page 1 of 16

UNITED STATES DISTRICT COURT

DISTRICT OF COLORADO
VOODOO LEATHERWORKS LLC
Plaintiff,
Vv.
WASTE CONNECTIONS US, INC. and WASTE
CONNECTIONS OF COLORADO, INC. Case No.:
Defendants. CLASS ACTION

 

 

CLASS ACTION COMPLAINT
Plaintiff Voodoo Leatherworks LLC files this Class Action Complaint against Defendants
Waste Connections US, Inc. and Waste Connections of Colorado, Inc., (collectively “Waste
Connections” or “Defendants”) on behalf of itself and all others similarly situated in Colorado. In
support thereof, Plaintiff states the following:

I. NATURE OF THE CASE

1. Waste Connections has engaged in a widespread and systematic practice of
unlawfully overcharging its customers by imposing unlawful and excessive rate increases in
violation of the uniform contract at issue.

2. Waste Connections is one of the largest solid waste disposal companies in the
United States, with nearly $5 billion in annual revenue. For years, it entered into standardized
form agreements with small businesses like Plaintiff. These agreements establish that Waste
Connections will provide solid waste disposal service for a fixed rate over a course of years. The
uniform language at issue in these agreements specifies that Waste Connections may increase this
fixed rate only in specific circumstances and, then, only in contractually-dictated amounts. _

3. The uniform contractual language present in every class member’s contract
Case 1:21-cv-02005 Document1 Filed 07/23/21 USDC Colorado Page 2 of 16

establishes that Waste Connections may increase rates “from time to time to adjust for increases
in the Consumer Price Index.”! The Consumer Price Index is an objective, external governmental
measure of inflation. But, in violation of this contractual mandate, Waste Connections has
repeatedly overcharged customers through automated rate increases that far out-strip any increases
in CPI. Waste Connections itself acknowledges that “inflation has not materially affected our
operations in recent years.” Sée 2018 Waste Connections, Inc. Form 10-K, p. 72. But while CPI
increases have been effectively non-existent during the relevant time period, the Waste
Connections’ “CPI” rate increases are imposed frequently and are significant in amount, often
exceeding 50% over the course of a contractual term. Through rate increases that exceed the
allowable amounts under the contract, Waste Connections has breached the form contractual
language that it entered into with Plaintiff and every member of the putative class.

4. Further, this case presents a prototypical situation for class treatment. Waste
Connections’ conduct—including all relevant practices, contracts, and documents—is uniform
among all customers. The application of common law to an identical course of conduct will
determine liability for the class as a whole, ensuring that the rights of thousands of Colorado small
businesses are vindicated through the efficiency of a single trial.

II. JURISDICTION AND VENUE

5. Plaintiff is a citizen of Colorado. Waste Connections of Colorado, Inc. is a citizen

 

* The contract also allows Waste Connections to “proportionately” increase rates to correspond to
other, specific external cost increases it might incur (such as the cost of “disposal, fuel, materials
and operations” or “transportation costs due to changes in location of the disposal facility”). Waste
Connections charges other fees (a “Fuel & Material Surcharge” among them) to recover these
other purported increased costs. Notably, during the time period at issue, Waste Connections
effectively had no increased fuel, material, operational or other contractually-recognized costs that
would allow it to impose the rate increases under those provisions of the contract. However, these
fees and the costs which Waste Connections claims justify them are not at issue in this lawsuit
Case 1:21-cv-02005 Documenti1 Filed 07/23/21 USDC Colorado Page 3 of 16

of Delaware (its state of incorporation) and Texas (the state of its principal office). Waste
Connections US, Inc. is a citizen of Delaware (its state of incorporation) and Texas (the state of its
principal office). This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§ 1332 because the amount in controversy exceeds $5,000,000, the proposed classes consist of
more than 100 members, and minimal diversity exists (Plaintiff is a citizen of Colorado and
Defendants are citizens of Delaware and Texas). Waste Connections has more than one million
customers, thousands of which, upon information and belief, entered into the form contract at issue
and were subject to the price increase practices at issue.

6. This Court has personal jurisdiction of Defendants because they are authorized to
do business and in fact do business in this district, the conduct at issue in this case partly originated
and took place in district. Defendants could reasonably anticipate litigation in this district under
traditional notions of fair play and substantial justice.

7. Venue is proper in this Court under 28 U.S.C. § 1391. Plaintiff is located in this
judicial district, and the conduct giving rise to Plaintiff's claims occurred in this judicial district.

Il. PARTIES

8. Voodoo Leatherworks, LLC is a Colorado entity with its principal place of business
in Colorado Springs, Colorado.

9. Plaintiff's experience with Waste Connections is typical of the class in all relevant
aspects. Plaintiff entered into a form contract with Waste Connections in 2013. During the
statutory period and under the form contract, Waste Connections unilaterally and unlawfully
implemented and collected automated rate increases that affected Plaintiff on multiple occasions
(in that Plaintiff paid the rate increases), none of which complied with the contractual terms.

Throughout Plaintiff's experience, Waste Connections imposed multiple rate increases each of
Case 1:21-cv-02005 Document1 Filed 07/23/21 USDC Colorado Page 4 of 16

which were in violation of the form contract at issue. As a result, by the end of its contractual
period, Plaintiff was paying more than 50% more than agreed upon for the same service and made
such payments each month. The direct and proximate result of these unlawful, deceptive, and
unfair automated rate increases is that Plaintiff has been damaged by paying more than agreed.

10. Waste Connections US, Inc. and Waste Connections of Colorado, Inc. are Delaware
corporations with their principal place of business in Texas.

11. Defendants, and their related entities, operate as a single organization with regard
to the conduct at issue in this lawsuit. Waste Connections of Colorado, Inc. shares management
structure and financial accounting with its subsidiaries and parent company, Waste Connections
US, Inc., and any legal distinction between these entities and its subsidiaries is a fiction designed
to limit liability. Waste Connections of Colorado, Inc., is the alter ego of its parent corporation
Waste Connections US, Inc. in that the parent corporation controls all relevant aspects of the
business. Waste Connections US, Inc. was directly involved in—and responsible for—the conduct
alleged herein. It designed, implemented, charged, and collected the rate increases, which
contribute directly to their profit margins. Generally, upon information and belief, Waste
Connections US, Inc. (in coordination with its parent Waste Connections, Inc.) assesses rate
increases, determines the amount of rate increases, and ensures that they are implemented and
collected through invoicing. State subsidiaries like Waste Connections of Colorado, Inc. provide
physical services and assists in the charging and collecting of the fees and rate increases. All
management level decisions are made by Waste Connections US, Inc. (in coordination with Waste
Connections, Inc.) and all subsidiaries have no discretion in following such decisions. As used
herein, “Waste Connections” refers to Waste Connections US, Inc. and Waste Connections of

Colorado, Inc.
Case 1:21-cv-02005 Document1 Filed 07/23/21 USDC Colorado Page 5 of 16

IV. FACTUAL ALLEGATIONS

12. | Waste Connections is one of the largest waste disposal companies in the United
States, with “millions of customers,” locations in forty-one states, and over $5 billion in annual
revenue. It operates throughout Colorado.

13. Plaintiff is a small business in Colorado Springs, Colorado. Plaintiff requires solid
waste disposal services and, like thousands of others, entered into a standardized agreement with
Waste Connections to provide these services. This agreement is a long-term contract that primarily
establishes.a set rate for disposal services and which contains standardized language that governs
if and how Waste Connections may be able to increase rates to adjust for increases in CPI during
the pendency of that contact. And, like thousands of others, after locking customers into these
long-term contracts, Waste Connections unilaterally imposed unlawful rate increases on Plaintiff
with no contractual justification.

14. | Waste Connections’ systematic, automated rate increases do not—in intent or
effect—adjust for increases in the Consumer Price Index as required by the uniform contractual
provision. Rather, after entering into long-term, fixed-rate contracts, Waste Connections carries
out a deliberate scheme to repeatedly increase rates without contractual justification by amounts
that far exceed CPI. Upon information and belief, it does so through a consistent, centralized
automated rate increase process that was intended to glean tens of millions of dollars of unearned
profit from its customers. This conduct breaches the form contract.

A. The Standardized, Uniform Contractual Language At Issue.

15. | Waste Connections uses effectively standardized “service agreements” to contract
with customers regardless of location. Every putative class member entered into such an

effectively identical form contract. All relevant terms are pre-printed by Waste Connections,
Case 1:21-cv-02005 Document1 Filed 07/23/21 USDC Colorado Page 6 of 16

including the uniform “Rate Adjustments” provision that governs the rate increases at issue in this
litigation.

16. This Rate Adjustments provision allows for Waste Connections to increase rates in
specific instances. Specifically, it states:

Customer agrees that the rates charged by Contractor hereunder shall be

increased from time to time to adjust for increases in the Consumer Price

Index. Because disposal, fuel, materials and operations costs constitute a

significant portion of the cost of Contractor's services provided hereunder,

Customer agrees that Contractor may increase the rates hereunder proportionately

to adjust for any increase in such costs or any increases in transportation costs due

to changes in location of the disposal facility. Customer agrees that Contractor may

also proportionately pass through to Customer increases in the average weight per

container yard of Customer’s waste materials, increases in Contractor’s costs due

to changes in local, state or federal rules, ordinances or regulations applicable to

Contractor’s operations or the services provided hereunder, and increases in taxes,

fees or other governmental charges assessed against or passed through to [Waste

Connections] . . . .[emphasis added]

17. Thus, under the express terms of this provision, Waste Connections may increase
rates only in certain instances. For purposes of the rate increases and claims arising from them at
issue in this case, the contract states that Waste Connections may increase rates “from time to time
to adjust for increases in the Consumer Price Index.” Waste Connections purportedly does so
through systematic, automated rate increases that are generally imposed at the beginning of each
year.

18. And, while not directly at issue here, the contract also allows Waste Connections

33 6

to “proportionately” “pass through” increases in specifically-identified areas of costs, such as fuel
or materials to its customers. Notably—separate from the rate increases challenged here—Waste
Connections purports to pass through such separate increases through a host of fees and charges,

such as “fuel and material surcharges”, although it did not experience increases in these areas of

cost that would allow them to increase rates under these provisions.
Case 1:21-cv-02005 Document1. Filed 07/23/21 USDC Colorado Page 7 of 16

19. Aside from establishing the fixed rate for service and the limited manner in which
Waste Connections may charge more than this rate, the form contract also contains other relevant
standard provisions which (a) establish a long term of at least three years, (b) integrate the contract
and limit its interpretation to the four corners of the document itself, and (c) allow Waste
Connections punitive remedies in the event a customer “fails to pay [Waste Connections] all
amounts which become due under this Agreement...”.

B. Waste Connections’ Unlawful, Unilateral Rate Increase Practice.

20. | Waste Connections has violated the form contract by systematically increasing
rates by more than increases in the Consumer Price Index. The form contract provides that Waste
Connections may increase rates “from time to time to adjust for increases in the Consumer Price
Index.”

21. | Waste Connections has carried out a systematic and deliberate practice of
repeatedly increasing rates by more than increases in the CPI. Waste Connections induces
customers into entering into form contracts with fixed rates while knowing, but not disclosing, that
it has an internal corporate practice and strategy of continually, invariably, and unlawfully
increasing rates by more than allowed by contract.

22. | Waste Connections unilaterally imposes automated increases at least annually, and
often more frequently. Upon information and belief, these rate increases are directed by Waste
Connections’ corporate officers as part of a broad strategy to increase profit and are carried out
through an automated process using Waste Connections’ customer relationship management
system.

23. | The amount of the rate increases varies each year, but are uniformly significant and

excessive, and can result in customers paying more than 50% more than agreed by the end of the
Case 1:21-cv-02005 Documenti1 Filed 07/23/21 USDC Colorado Page 8 of 16

initial term of their agreement. Each increase Waste Connections imposed on class members
exceeds CPI increases, and the totality of such increases similarly far out-strip CPI increases over
any given time period. Upon information and belief, based upon investigation, Waste Connections
imposed rate increases identical in timing, methodology, and intent (and similar if not identical in
percentage) as across most of its customer base each year during the relevant time period.

24. These unilateral automated rate increases violate the form contractual language that
governs them and is present in every contact at issue because they exceed CPI increases. There is
no legal justification for Waste Connections’ practice of unilateral, systematic rate increases.”
Waste Connections knows when it presents contracts for fixed rates that these it will inflate these
rates precipitously and continually. Waste Connections’ practices breach the form contractual
language they entered into with Plaintiff and hundreds or thousands of other small businesses
across Colorado, violates the duty of good faith and fair dealing that underpins that contract, and
has resulted in it being unjustly enriched at its customers’ expense. As a direct result of its
unlawful rate increase conduct, Waste Connections has wrongfully taken millions of dollars from

its customers.

Cc. Neither Plaintiff, Nor Any Putative Class Member, Had Full Knowledge OF
All Material Facts.

25. No putative class member, including Plaintiff had “full knowledge” of the facts
pertaining to the rate increases such that would allow them to realize or act on their legal claim.
26. | Waste Connections ensures that no customer can discover the true nature and

illegality of the rate increases. For example, Waste Connections does not disclose what CPI

 

* No customer consented to these increases; they were unilaterally imposed by Waste Connections
which ensures that there is no avenue for customer choice or negotiation (even if customers could
have discovered the violations at Issue) through stringent, punitive liquidated damages and
attorney’s fees provisions.
Case 1:21-cv-02005 Document1 Filed 07/23/21 USDC Colorado Page 9 of 16

measure it purportedly is using or the amounts, frequency, and timing of the rate increases. Nor
does Waste Connections disclose the methodology—or lack thereof—that purportedly justifies the
increase or the amount of the increases. Without such information, no customer could determine
the illegality of a given rate increase imposed by Waste Connections.

27. Further, Plaintiff and each putative class member was under a contractual, legal
obligation to pay the invoiced charges to Waste Connections. Upon information and belief, Waste
Connections enforces its form contracts—including punitive liquidated damages and attorney’s
fees provision—to ensure that customers cannot escape them, even if such customers could have
known that the fuel surcharges and rate increases were unlawful and deceptive. —

V. CLASS ACTION ALLEGATIONS

28. Plaintiff brings this action pursuant to Rule 23(a) and (b)(3), and proposes the
following class:

All persons or entities who reside in the Colorado who, during the applicable statute
of limitations, entered into a contract with Waste Connections that provides
“Customer agrees that the rates charged by Contractor hereunder shall be increased
from time to time to adjust for increases in the Consumer Price Index” and paid more
than their contractually-agreed upon rates as a result of increases.

29. Excluded from the proposed class are customers who entered into a contract which
contains an arbitration provision or class waiver.

30. Also excluded from the proposed class are members of the judiciary who preside
over this case or related litigation, entities currently in bankruptcy, entities whose obligations have
been discharged in bankruptcy, and governmental entities.

31. As.used in these class definitions, “Waste Connections” means Waste Connections

US, Inc., Waste Connections of Colorado, Inc., and all related entities, predecessors, subsidiaries,
Case 1:21-cv-02005 Document1 Filed 07/23/21 USDC Colorado Page 10 of 16

affiliates, and parent companies.

32. Plaintiff maintains the right to create additional subclasses or classes, if necessary,
and to revise these definitions to maintain cohesive classes which do not require individual inquiry
to determine liability.

A. Existence And Predominance Of Common Questions Of Law And Fact.

33. | Waste Connections engaged in a common course of conduct which gives rise to
common questions of law and fact which predominate in this litigation. This common course of
conduct— imposing rate increases that were unlawful and excessive—affected class members in
the exact same manner. The amount of damages may differ among class members, but the fact
and type of damages is uniform among all class members and flows directly from Waste
Connections’ common conduct. A single, uniform, pre-printed contract will govern all class
members’ contractual claims. Extraneous contractual evidence is prohibited by a form integration
clause.

34. This shared nucleus of facts and law gives rise to numerous questions of law and
fact which overwhelm any individual issues which might exist. Such common questions include,
but are not limited to, the following:

a. Whether Waste Connections used standard form contracts with customers;

b. | Whether Waste Connections imposed rate increases on putative class members who
entered into the standard contract;

Cc. Whether Waste Connections’ standard contract only allowed Waste Connections to
increase rates to adjust for increases in the Consumer Price Index;

d. Whether Waste Connections’ rate increases exceeded increases in the Consumer

Price Index:

10
Case 1:21-cv-02005 Documenti1 Filed 07/23/21 USDC Colorado Page 11 of 16

e. Whether the rate increases Waste Connections enacted were not in good faith;
f. Whether the rate increases Waste Connections enacted resulted in it being unjustly
enriched;
g. Whether Waste Connections has any increased fuel, material costs, or other specific
costs;
B. Numerosity.
35. The total number of members of each putative class is so numerous that individual

joinder is impracticable. Waste Connections has over a million customers nationwide, and the
class contains hundreds if not thousands of members.

C. Typicality.

36. The claims of the named Plaintiff are typical of the claims of the class. Plaintiff,
like other class members, entered into the form contract, and paid rate increases that were not
legally justified. Plaintiff was subject to, and harmed by, the exact same common policies and
practices which effected all class members.

D. Adequacy.

37. Plaintiff will fairly and adequately protect the interests of the members of the class
and has no interest antagonistic to those of other class members. Plaintiff shares the same interests
and was harmed by the same conduct as each other class member. Resolution of this case will
inherently vindicate and redress the interests of Plaintiff equally with class members. Plaintiff has
retained class counsel competent and experienced in prosecuting class actions and such class
counsel is financially able to represent the class.

E. Superiority and Manageability.

38. The class action is superior to other available methods for the fair and efficient

11
Case 1:21-cv-02005 Documenti1 Filed 07/23/21 USDC Colorado Page 12 of 16

adjudication of this controversy. Individual joinder of all members of the class is impracticable.
While the total amount at issue in this litigation is very large, individual damages for a given
plaintiff are comparatively small and class members have little incentive to pursue individual
claims. The interests of judicial economy favor adjudicating the claims for the Plaintiff class in a
single forum rather than on an individual basis, thus also ensuring consistent adjudications and a
uniformity of decision. The proposed class definitions are objective and class membership is easily
determined using customer information and financial records maintained by Waste Connections.
Calculation of damages can be accomplished using systematic means and objective criteria. The
class action mechanism is administratively feasible and provides the benefit of unitary
adjudication, economies of scale and comprehensive supervision by a single court.
VI. CAUSES OF ACTION
COUNTI
BREACH OF CONTRACT
(On Behalf of the Class)

39. All allegations and paragraphs numbered 1-38 in this complaint are incorporated
by reference.

40. Plaintiff and each member of the Class entered into standardized agreements with
Waste Connections which contain identical relevant contractual language.

41. Plaintiff and each member of the class performed on their agreements, including by

paying Waste Connections for services.

42. As set out herein, through its practice of unilaterally increasing rates by more than
increases in the Consumer Price Index Waste Connections breached the agreements.

43. Plaintiff and each member of the Class have been directly and proximately harmed

by Waste Connections’ breach of contract in that each paid more than allowed by contract.

12
Case 1:21-cv-02005 Document1 Filed 07/23/21 USDC Colorado Page 13 of 16

COUNT IT
BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
(On Behalf of the Class)

44. All allegations and paragraphs numbered 1-43 in this complaint are incorporated

by reference.
45. To the extent necessary, this count is pled in the alternative.
46. Plaintiff and each member of the class entered into standardized agreements with

Waste Connections which contain identical relevant contractual language.

47. Plaintiff and each member of the class performed on their agreements, including by
paying Waste Connections for services.

48. | Waste Connections failed to perform on the agreements in good faith. Waste
Connections acted arbitrarily and capriciously. It failed to fulfill discretionary duties it had under

. the contract to adjust rates reasonably and in good faith. Waste Connections’ uniform course of
conduct in raising rates lacks honesty in fact and is inconsistent with the reasonable expectation
that Waste Connections would increase rates reasonably and only in accordance with the terms of
the uniform contract. Through its wrongful conduct, Waste Connections unfairly prevented
Plaintiff and each member of the class from receiving the full benefits of their agreements.

49. __ Plaintiff and each member of the class have been directly and proximately harmed
by Waste Connections’ breach of the covenant of good faith and fair dealing in that each paid an
unlawfully increased rate.

COUNT Ii
UNJUST ENRICHMENT
(On Behalf of the Class)
50. All allegations and paragraphs numbered 1-49 in this complaint are incorporated

by reference.

13
Case 1:21-cv-02005 Document1 Filed 07/23/21 USDC Colorado Page 14 of 16

51. To the extent necessary, this count is plead in the alternative to Count I and Count
IL.

52. Through its rate increase practices, Waste Connections received money from the
putative class which in equity and justice it should not be permitted to keep. By imposing rate
increases which it knew to be not justified by any related increase and which do not adjust for
changes in the Consumer Price Index or the costs identified in the contracts, by suppressing and
misrepresenting material facts (including that it would charge far more than agreed or represented),
and by engaging in other wrongful and unlawful conduct as set out herein, Waste Connections
obtained money which properly belongs to the putative class. The benefit conferred by the putative
class was non-gratuitous, provided at the expense of Plaintiff and the class, and Waste Connections
realized value from this benefit. It would be unjust for Waste Connections to retain this benefit
without commensurate compensation.

53. Plaintiff and each member of the Rate Increase Class have been directly and
proximately harmed by Waste Connections conduct in that each paid more for services than they
rightfully owed.

VII. PRAYER FOR RELIEF

54, Plaintiff, on behalf of itself and each member of the putative class, demands all
remedies and damages available to it, including all unlawful rate increases paid, injunctive relief
(including declaratory relief and a prohibition on future unlawful rate increases or surcharges),

restitution, interest, and the attorneys’ fees and costs incurred in bringing this action.

14
Case 1:21-cv-02005 Documenti1 Filed 07/23/21 USDC Colorado Page 15 of 16

Trial By Jury

Plaintiff and the Class are entitled to, and demand, a trial by jury.

Respe. sn Fl by
ist “{V ye

Jasorf E. Ochs (CO Bar No. 39663)
OcuS LAW FIRM

PO Box 10944

Jackson, WY 83002

Phone: 307.234.3239

Fax: 307.235.6910
jason@ochslawfirm.com

Oscar M. Price, [V

Nicholas W. Armstrong
Garrett Owens

PRICE ARMSTRONG, LLC
2421 2nd Avenue North, Suite 1
Birmingham, AL 35203
Phone: 205.208.9588

Fax: 205.208.9598
oscar@pricearmstrong.com
nick@pricearmstrong.com
garrett@pricearmstrong.com

Attorneys for Plaintiffs
Case 1:21-cv-02005 Documenti1 Filed 07/23/21 USDC Colorado Page 16 of 16

CERTIFICATE OF SERVICE
I certify that on July 23, 2021, I filed the foregoing using the CM/ECF system which will

send electronic notice of such filing to all counsel of record.

16
